Citation Nr: 1435190	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO. 09-43 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a total disability rating based upon individual unemployability (TDIU).

2. Entitlement to a disability rating in excess of 20 percent for diabetes mellitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel




INTRODUCTION

The Veteran had active service from January 1970 to October 1971.  These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2009 and May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In his substantive appeal the Veteran requested a videoconference hearing before a Veteran's Law Judge.  The record reflects that a hearing was scheduled in July 2011.  However, the Veteran did not appear for that hearing and did not provide good cause for his absence.  As such, his request for a hearing is deemed withdrawn.  38 C.F.R. § 20.702(d).

The record before the Board includes the Veteran's paper claims files and an electronic file known as Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After review of the claims file, the Board finds that additional development is necessary prior to adjudication of the Veteran's claims.

The Veteran has claimed entitlement to a TDIU as well as an increased evaluation for his service-connected diabetes mellitus.  The record contains a partial February 2012 rating decision which indicates that the additional VA records, to include VA examinations, were reviewed.  Neither the Veteran's paper claims files, nor his electronic files, contain these records.  In addition, in a June 2014 brief, the Veteran's representative indicated that VA examiners have attempted to separate the Veteran's psychological symptoms from his service-connected posttraumatic stress disorder (PTSD).  However, the January 2009 VA examination of record does not contain evidence of this.  Given the date of latest medical records currently associated with the claims file (September 2011), along with the partial 2012 rating decision and representative's statements, it appears highly likely that additional VA records pertinent to the Veteran's current claims are in existence, yet not associated with the record before the Board.  A remand is necessary in order to obtain any outstanding VA records and associate them with the record.

Further, it appears from the record that the most recent VA examination to assess the severity of the Veteran's diabetes mellitus was in May 2010, more than four years ago.  Due to the progressive nature of a disease such as diabetes, the Board finds that an examination report more than four years old may not necessarily document the current severity of the disorder.  VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  This includes providing a new medical examination when the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).  If the Veteran has not been afforded an examination since May 2010, he should now be scheduled for a VA examination to assess the severity of his diabetes.  If such an examination has occurred, the report must be among those records associated with the claims files on remand.

Accordingly, the case is REMANDED for the following action:

1.  Associate a complete copy of the February 2012 rating decision with the record, and obtain relevant and ongoing VA treatment records related to the Veteran's claimed disabilities, including records from the North Florida/South Georgia Veterans Health System and any associated outpatient clinics or VET Centers, for the period since September 2011, and any other VA healthcare facility from which the Veteran has received treatment.  These records should include, but not be limited to, the records referenced in both the February 2012 rating decision and the June 2014 representative brief.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  If no VA examination to assess the nature and severity of the Veteran's diabetes mellitus has been conducted since May 2010, the Veteran must be afforded a comprehensive examination to determine the current severity of his service-connected diabetes mellitus, type 2.  The claims file and all records on VBMS must be made available to the examiner, and the examiner must specify in the examination report that the claims file and VBMS records have been reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  The examiner must address whether the Veteran's diabetes mellitus, type 2, requires insulin, a restricted diet, or regulation of activities (avoidance of strenuous occupational and recreational activities); whether the Veteran's diabetes mellitus, type 2, has resulted in episodes of ketoacidosis or hypoglycemic reactions requiring any hospitalizations and, if so, the number of such hospitalizations in any 12 month period; and whether the Veteran's diabetes mellitus, type 2, requires twice per month or more frequent visits to a diabetic health care provider, and, if so, the frequency.  The examiner must also state whether the Veteran's diabetes mellitus, type 2, causes any complications, including peripheral neuropathy, varicosities, telangiectasia, deteriorating vision or vision loss, or hypertension, and if so, the severity of such complications.  A complete rationale for all opinions must be provided.  

3.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  If the Veteran does not report for a scheduled examination, associate a copy of the examination notice letter with the claims file, and indicate whether any notice that was sent was returned as undeliverable.
 
4.  When the above development has been completed, readjudicate the issues on appeal.  If any benefits sought on appeal remain denied, issue a Supplemental Statement of the Case to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. ADAMSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



